          Case 1:18-cv-00242-GSK Document 24              Filed 06/17/21    Page 1 of 3




             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
               BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE
________________________________________________
                                       )
NOVATEX LIMITED and G-PAC CORPORATION, )
                                       )
               Plaintiffs,             )
     v.                                )
                                       )
UNITED STATES,                         )                            Court No. 18-00242
                                       )
               Defendant,              )
     and                               )
                                       )
DAK AMERICAS LLC,                      )
INDORAMA VENTURES USA, INC., and       )
NAN YA PLASTICS CORPORATION, AMERICA,  )
                                       )
               Defendant-Intervenors.  )
                                       )

              JOINT STATUS REPORT AND STIPULATION OF DISMISSAL


         In accordance with the January 2, 2019 Order of the Court, which stayed these proceedings

pending the completion of judicial proceedings and a final decision in DAK Americas LLC, et al.

v. United States, Court No. 18-00238, the parties hereby provide a joint status report and

stipulation of dismissal.

         On May 3, 2021, this Court issued its final decision in Court No. 18-00238, Slip Op. 21-

52. On June 14, 2021, counsel for Defendant-Intervenors DAK Americas LLC, et al. filed a

Notification of Termination of Access to Business Proprietary Information in Court No. 18-00242,

thereby indicating their decision not to pursue further litigation in Court Nos. 18-00238 and 18-

00242.
         Case 1:18-cv-00242-GSK Document 24             Filed 06/17/21     Page 2 of 3




       Therefore, the complaint filed by Novatex Limited and G-PAC Corporation (together,

“Novatex”) in Court No. 18-00242 is moot. For that reason, and in accordance with Rule

41(a)(1)(A) of the Rules of this Court, Novatex hereby voluntarily dismisses this action. Counsel

for the United States, Sonia M. Orfield, and for DAK Americas LLC et al., Grace W. Kim, stipulate

their concurrence to the dismissal.

                                                    Respectfully submitted,



                                                    /s/ Brenda A. Jacobs
                                                    Brenda A. Jacobs
                                                    Jacobs Global Trade & Compliance LLC
                                                    4134 N. River Street
                                                    McLean, VA 22101
                                                    (202) 256-2911

                                                    /s/ Shawn M. Higgins
                                                    Shawn M. Higgins
                                                    Sidley Austin LLP
                                                    1501 K Street NW
                                                    Washington, D.C. 20005-1401


                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    JEANNE E. DAVIDSON
                                                    Director

                                                    /s/ Patricia M. McCarthy
                                                    PATRICIA M. MCCARTHY
                                                    Assistant Director

                                                    /s/ Sonia M. Orfield
                                                    SONIA M. ORFIELD
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division
                                                    Commercial Litigation Branch
                                                    P.O. Box 480
                                                    Ben Franklin Station

                                               2
        Case 1:18-cv-00242-GSK Document 24   Filed 06/17/21   Page 3 of 3




                                         Washington, D.C. 20044
                                         Telephone: (202) 353-0534
                                         Facsimile: (202) 514-8640
                                         E-mail: Sonia.M.Orfield@usdoj.gov


                                         /s/ Grace W. Kim
                                         Grace W. Kim
                                         Kelley Drye & Warren LLP
                                         3050 K Street NW, Suite 400
                                         Washington, D.C. 20007-5108



Dated: June 17, 2021




                                     3
